 

CASS SAIN Bocument as Elled Galssis) sage ott

TANNER & ORTEGA, L.L.P.
ATTORNEYS AT LAW
WWW TANNERORTEGA COM

HOWARD E. TANNER*
HUGO G. ORTEGA
*MEMBER OF N.Y..NJ.AND DC. BAR

    
 
 
  
  

NEW YORK CITY OFFICE The ap pli Paton is is Kg fanlee: WHITE PLAINS OFFICE
299 BROADWAY = _Aenied.. 175 MAIN STREET
SUITE 1700 = SUTTE 800
NEW YORK, NY 10007

OFFICE: (212) 962-1333
FAX: (212) 962-1778

WHITE PLAINS, NY 10601
OFFICE: (914) 358-5998
FAX: (914) 761-0995

ENDORSED

 

 

April 22, 2020
Honorable Nelson S. Roman

United States District Court Judge-* White Fiaing, ‘New York 10601.

United States Courthouse “Chote of We (eve + - | 9),
Southern District of New York thes Jormiunade re we ( doc.

300 Quarropas Street
White Plains, NY 10601

 

Re: USA v. Lauria, et al, 19 Cr. 449 (NSR)
Request for Extension of Suppression Motion Schedule

Dear Judge Roman:

I write to the Court on behalf of my client, Brian Rodriguez, to request an extension of the motion
schedule previously extended and currently due on April 27, 2020. (ECF Doe No. 40). As the Court is aware,
in light of the Covid-19 Pandemic, Chief Judge Colleen McMahon has issued a Standing Order, dated April
20, 2020, suspending all jury trials in this district until further notice’. Due to my recent and ongoing efforts to
assist many current and former clients with time consuming applications to the Federal Bureau of Prisons,
pursuant to 18 USC §3624 and/or by motion to this Court, pursuant to 18 USC §3582(c)(1)(A), I will be

unable to file my pretrial suppression motions in a timely manner.

would now be due by June 8, 2020, Government response due by June 29, 2020 and gut-replies duc by July

I therefore respectfully an extension of the motion schedule for six weeks so that defense motions
6, |
2020.

Co-counsels Samuel Braverman, Esq. (attorney for co-defendant Anthony Lauria) and Jason Ser, Esq.

(attorney for co-delendant Anthony Molina) join in this application. AUSA Lindsey Keenan informs me that
ihe-Governmient has no objection.

 

 

  

 

    

 

      

a
fa Thank you, Your Honor. for your attention to this matter.
a Very truly yours,
~ _ Tanner & Ortega, L.L.P.
aA - 4 4 :
. a va EIA a
= Z Howeed E. Tanner *
sa Ee T |} AUSA Lindsey Keenan (By ECF)
Z £ S | = 4] Jason Ser. Esq. (By ECF)
a = = ..! u || Samuel Braverman. Esq. (By ECF)
oe oF we
BSE8E
n =
> AD aS

 

 

 

 

Re: Coronavirus/Covid-19 Pandemic. 20 MC 197 (CM), ECF Doe No. 1. at 2.
2 Such work includes, but is certainly not limited to, consultations with clients and/or family members, drafting of
correspondence, submission of orders for inmate medical records which are often voluminous, review of medical

and other relevant client records such as pretrial or presentence investigation reports, and legal research. I expect
these efforts to continue.

 
